FILED
                             NOT FOR PUBLICATION                                NOV 08 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CAROL JO GAVIN and ALBERT J.                       No. 09-55369
GAVIN,
                                                   D.C. No. 2:05-cv-09001-FMC-SS
               Plaintiffs - Appellants,

  v.                                               MEMORANDUM *

CITY OF LOS ANGELES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                            Submitted November 3, 2010 **
                                Pasadena, California

Before: SCHROEDER, TALLMAN and M. SMITH, Circuit Judges.

       Plaintiffs Carol Jo Gavin and Albert J. Gavin claim that the district court

erred by limiting the time for trial in their civil rights action against the City of Los

Angeles, thus depriving them of due process. We have jurisdiction under 28

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we find that the district court did not abuse its discretion. See

Navellier v. Sletten, 262 F.3d 923, 941(9th Cir. 2001).

      Because the parties are familiar with the facts of this case, we do not repeat

them here. District courts “have broad authority to impose reasonable time limits.”

Id.; see also Monotype Corp. PLC v. Int’l Typeface Corp., 43 F.3d 443, 450-51

(9th Cir. 1994) (finding no abuse of discretion by a district court that imposed a

trial time limit of nine days when a party had initially requested three weeks); Gen.

Signal Corp. v. MCI Telecomms. Corp., 66 F.3d 1500, 1508 (9th Cir. 1995)

(finding no abuse of discretion by a district court that imposed a “rigid limit on

time,” so long as both parties were informed of the time remaining and were able

to conduct “limited cross-examination” of opposing witnesses); Amarel v.

Connell, 102 F.3d 1494, 1514 (9th Cir. 1996) (finding no abuse of discretion even

though a time limit forced a party to choose between examining its own witnesses

and cross-examining opposing witnesses).

      Furthermore, while “[a] crowded docket does not justify an infringement on

the right to reasonably develop a case . . . the objecting party must show there was

harm incurred as a result.” Monotype, 43 F.3d at 451; see also Gen. Signal, 66

F.3d at 1508 (refusing to find a time limit to be unreasonable when the

complaining party failed to show what required evidence it was prevented from

presenting). The Gavins have made the conclusory assertion that they “were not
permitted to present all relevant, material and non-cumulative evidence.” While it

is clear that they were unable to present all the evidence they would have liked to,

they have made no specific showing as to how the time limit ultimately prejudiced

them by preventing them from presenting any evidence that was required in order

to reasonably develop their case. Absent such a showing, we cannot say that the

district court’s limitation of the trial to eight days, during which the parties

introduced seventy exhibits and called twenty witnesses, all of whom were cross-

examined, violated the Gavins’ due process right to a fair trial.

AFFIRMED.